Per Curiam: This cause coming on to be heard upon the stipulation and agreement by and between the claimant, Lundeen, Hooton, Roozen & Schaeffer, co-partnership by A. N. Schaeffer, a co-partner, and the respondent by Oscar E. Carlstrom, Attorney General, that the above entitled claim be dismissed for the reason that said cause of action has been satisfied and the court being fully advised in the premises and there being no reason why the case should not lie dismissed, it is therefore considered by the court that the cause be and the same hereby dismissed.